In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Molia, J.), entered November 2, 2000, which, upon an order of the same court entered April 26, 2000, granting the motion of the defendant K-Mart Corporation for summary judgment dismissing the complaint insofar as asserted against it, dismissed the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
The respondent made a prima facie showing of entitlement to judgment as a matter of law by establishing that it did not create or have actual or constructive notice of the oil spill upon which the injured plaintiff allegedly slipped and fell (see, CPLR 3212 [b]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it. Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.